Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2018

                                      No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfman,
Louis Dorfman, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell Bowden,
  Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel Grant
Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfman, Deceased
                      and John Pritchett, Trustee of the CKK 2012 Trust.
                                Appellants / Cross-Appellees

                                                 v.

       VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek
                       Appellees / Cross-Appellants


                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-08-00185-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellants’ brief was originally due on November 3, 2017. On November 9, 2017, we
granted a motion extending appellants’ briefing deadline to December 4, 2017. On November
20, 2017, the parties filed an agreed motion to set the briefing schedule, which we granted.
Appellants’ and cross-appellants’ opening briefs were due on or before January 12, 2018. On
December 22, appellants and cross-appellants filed a joint motion for extension of time, which
was granted, thus setting appellants’ and cross-appellants’ opening briefs due on February 23,
2018.

       Neither the appellants’ nor cross-appellants’ briefs have been filed. Additionally, neither
appellants nor the cross-appellants have filed a motion for extension of time in which to file their
brief. Therefore, it is ORDERED appellants and cross-appellants show cause in writing on or
before March 23, 2018 why this appeal should not be dismissed for want of prosecution. TEX.
R. APP. P. 38.8(a).
        Appellants’ and cross-appellants’ responses should include a reasonable explanation for
failure to timely file the brief and should demonstrate affirmative steps taken to remedy the
deficiency. If appellants or cross-appellants intend for the response to act as a motion for
extension of time, it must comply with Rule 10.5 of the Texas Rules of Appellate Procedure and
the Fourth Court of Appeals’ local rules. If appellants or cross-appellants no longer wish to
pursue this appeal, the response should include a motion to dismiss.

        If this Court does not receive an adequate response on or before March 23, 2018, the
appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a); see also TEX. R. APP.
P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court